DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, after “the” in line 3 and before “recesses” in line 4, it is suggested to insert “plurality of”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In reference to claim 22, the limitation “the recesses are not on the suction side” is recited in line 2; the Applicant has drawn the Examiner’s attention to Fig. 2A which discloses recesses on a pressure side, while Fig. 2A does show support for the plurality of recesses disposed on the pressure side, there is no support for the plurality of recesses not on the suction side.
Further, it is noted the cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the Applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage et al. (US 2011/0097538) (Bolcavage) in view of Singh (US 2002/0110698).
In reference to claims 1 and 2, Bolcavage teaches an article including a coating layer ([0002]) (corresponding to an article). The article includes a substrate and an array of features formed on a surface of the substrate, where the substrate is a superalloy based on Ni, Co, Ni/Fe and the array of features includes a plurality of grooves or features that extend out of the surface of the airfoil substrate ([0008]; [0040]; [0051]; [0136]; FIGS. 11A-C) (corresponding to a metallic substrate having a plurality of recesses). The features are formed by covering areas of the airfoil corresponding to a plurality of recesses along a first region; a second region away from the plurality of recesses).
Bolcavage further teaches the airfoil substrate includes a leading edge 206, a trailing edge 208, a pressure sidewall 210, and a suction sidewall 212; the pressure sidewall 210 is connected to suction sidewall 212 at leading edge 206 and trailing edge 208 ([0132]). The blade 200 defines blade tip 214, the blade tip 214 is defined by an edge 216 which extends about the perimeter of the surface of blade tip 214, and separates the surface of blade tip 214 from the adjacent surface of airfoil 202; the leading edge 206, trailing edge 208, pressure sidewall 210, and suction side wall 212 generally extend from stalk 204 to edge 216 ([0132]; FIGS. 10A-B) (corresponding to the substrate forming an airfoil having a leading edge, a trailing edge, a pressure side and a suction side).
Bolcavage further teaches the airfoil substrate of blade 200 has features formed into/extend out of the surface of the airfoil substrate, where the surface can be the leading edge, trailing edge, pressure side wall, suction side wall, blade tip or combination of surfaces of blade 220 ([0136]-[0137]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the features to be on the pressure side of the airfoil substrate (corresponding to the recesses being on the pressure side).
Bolcavage further teaches a first coating layer that substantially reproduces the geometry of the airfoil substrate without reproducing the features, in other words, the first coating layer is supplied on the airfoil substrate to fill the depressions defined by features thus leveling the surface of the airfoil substrate ([0187]; [0217]). The first coating is a yttria-stabilized zirconia corresponding to a first bondcoat along respective bases of the plurality of recesses; a first coating at least at the plurality of recesses).
The first coating layer is an air plasma sprayed (APS) layer ([0141]; [0187]). Given that the instant application’s Specification discloses at paragraph [0040] air plasma spray (APS) form a splatted microstructure, it is clear the first coating layer of Bolcavage is a splatted layer (corresponding to a first coating at least at the recesses and comprising: a splatted layer).
Bolcavage further teaches a second coating layer formed on the first coating layer ([0188]; [0218]) (corresponding to a layer atop the splatted layer).
Bolcavage does not explicitly teach the second layer is a columnar ceramic layer, as presently claimed. However, Bolcavage discloses the surface and features, may receive a plurality of different coatings, each protect against a different environmental condition or combinations of different environmental conditions ([0140]).
Singh teaches a thermal barrier coating for component parts suitable for high temperature applications, such as turbine engines ([0001]). The thermal barrier coating has a particular microstructure that improves the thermal resistance; the microstructure comprises a plurality of substantially discrete columnar layers ([0008]; [0010]) (corresponding to columnar layer). Singh further teaches certain manipulation of the microstructure of a ceramic coating results in a significant reduction in the thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of a coated component part exposed to high temperature corrosive environments; further lower thermal conductivity coatings can be achieved without sacrificing other physical and mechanical 
In light of the motivation of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the second coating layer of Bolcavage to have a columnar microstructure, in order to provide a particular microstructure that has lower thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of the coated airfoil.
Given that Bolcavage in view of Singh teaches the first coating layer filling depressions defined by the features creating a substantially uniform surface and the second coating layer having a columnar microstructure is formed over the first coating layer and underlying substrate (Bolcavage, [0188]), it is clear the second coating layer is atop the first coating layer and away from the feature (i.e., between the feature) and in contact with the substrate where the first coating layer is not present (Bolcavage, [0136]) (corresponding to a columnar layer atop the splatted layer; and a second coating along away from the recesses and comprising a columnar layer atop the substrate without an intervening splatted layer; the second coating along a is between the recesses).
Additionally, Bolcavage in view of Singh does not explicitly teach the second coating along a second region away from the plurality of recesses, as presently claimed. However, Bolcavage discloses the composition of the thermal barrier coating may be selected in combination with the arrays of features to provide tailored thermal stress mitigation at different locations of a single article ([0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have an area of the article 
In reference to claim 3, Bolcavage in view of Singh teaches the limitations of claim 1, as discussed above. Bolcavage teaches the first coating layer may be supplied on the airfoil substrate to fill depressions defined by feature or between features ([0187]). Given that the first coating layer includes the yttira-stabilized zirconia over a MCrAlX alloy bond coat ([0139]) and the first coating layer may be formed between the features, it is clear the first coating layer is also between the features (corresponding to the first coating and first bondcoat are also between the recesses of the plurality of recesses).
In reference to claims 4 and 5, Bolcavage teaches an article including a coating layer ([0002]) (corresponding to an article). The article includes a substrate, where the substrate is a superalloy based on Ni, Co, Ni/Fe ([0008]; [0040]) (corresponding to a metallic substrate). 
	Bolcavage further teaches an array of features formed on the substrate, the features formed into of extend out of a surface of the substrate ([0132]; [0136]; FIGS. 11A-). The features are formed by covering areas of the airfoil substrate that are target locations for features ([0183]), therefore, the features are formed in a targeted location of the substrate (corresponding to a first region and a second region; a plurality of recesses in the first region).
	Bolcavage further teaches a first coating layer that substantially reproduces the geometry of the airfoil substrate without reproducing the features, in other words, the first coating layer is supplied on the airfoil substrate to fill the depressions defined by features this leveling the corresponding to a first coating system at least at the plurality of recesses in the first region).
	The first coating layer includes a yttria-stabilized zirconia ([0139], the first coating layer is an air plasma sprayed (APS) layer ([0141[0187]). Given that the instant application’s Speciifcation discloses at paragraph [0040] APS form a splatted microstructure, it is clear the first coating layer of Bolcavage includes a splatted layer (corresponding to a splatted ceramic layer). 
	Bolcavage further teaches a second coating layer formed on the first coating layer ([0140]; [0188]; [0218]) (corresponding to a layer atop the splatted ceramic layer).
Bolcavage does not explicitly teach the second layer is a columnar ceramic layer, as presently claimed. Bolcavage does disclose the second coating layer selected based on the environmental conditions ([0140]).
Singh teaches a thermal barrier coating for component parts suitable for high temperature applications, such as turbine engines ([0001]). The thermal barrier coating has a particular microstructure that improves the thermal resistance; the microstructure comprises a plurality of substantially discrete columnar layers ([0008]; [0010]) (corresponding to columnar layer; columnar layer is a columnar crystal layer). Singh further teaches certain manipulation of the microstructure of a ceramic coating results in a significant reduction in the thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of a coated component part exposed to high temperature corrosive environments; further lower thermal conductivity coatings can be achieved without sacrificing other physical and mechanical properties of the coating needed for component parts suitable for high temperature applications ([0025]) (corresponding to columnar ceramic).

Given that Bolcavage in view of Singh teaches the first coating layer filling depressions defined by the features creating a substantially uniform surface and the second coating layer having a columnar microstructure is formed over the first coating layer and underlying substrate and the second coating layer having a columnar ceramic microstructure is formed over the first coating layer and underlying substrate (Bolcavage, [0140]; [0187]; [0188]; [0217]) (corresponding to a columnar ceramic layer atop the splatted ceramic layer).
Bolcavage teaches the features are formed by covering areas of the airfoil substrate that are target locations for features ([0183]), therefore, it is clear the features are formed in specific areas of the substrate. Bolcavage further teaches the composition of the thermal barrier coating may be selected in combination with the arrays of features to provide tailored thermal stress mitigation at different locations of a single article ([0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have an area of the article not comprising the features include the second coating layer of Bolcavage in view of Singh, in order to provide a thermal barrier coating having a particular microstructure that has lower thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of the coated airfoil (corresponding to a second coating system along the second region comprising: a columnar ceramic layer atop the substrate without an intervening splatted ceramic layer).
In reference to claim 6, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the airfoil substrate includes a leading edge 206, a trailing edge 208, a pressure sidewall 210, and a suction sidewall 212; the pressure sidewall 210 is connected to suction sidewall 212 at leading edge 206 and trailing edge 208 ([0132]). The blade 200 defines blade tip 214, the blade tip 214 is defined by an edge 216 which extends about the perimeter of the surface of blade tip 214, and separates the surface of blade tip 214 from the adjacent surface of airfoil 202; the leading edge 206, trailing edge 208, pressure sidewall 210, and suction side wall 212 generally extend from stalk 204 to edge 216 ([0132]; FIGS. 10A-B) (corresponding to the substrate forms an airfoil having a leading edge, a trailing edge, a pressure side and a suction side).
Bolcavage further teaches the airfoil substrate of blade 200 has features formed into/extend out of the surface of the airfoil substrate, where the surface can be the leading edge, trailing edge, pressure side wall, suction side wall, blade tip or combination of surfaces of blade 220 ([0136]-[0137]).
Given that Bolcavage discloses the features that overlaps the presently claimed recesses, including being formed into/extend out of the surface of the airfoil substrate, it therefore would be obvious to one of ordinary skill in the art before the effective filing date, to have form the features on the surface of the airfoil substrate and not including features along the leading edge (corresponding to the second region is along the leading edge), which is both disclosed by Bolcavage and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
In reference to claim 7, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the airfoil substrate includes a leading edge 206, a trailing edge 208, a pressure sidewall 210, and a suction sidewall 212; the pressure sidewall 210 is connected to suction sidewall 212 at leading edge 206 and trailing edge 208 ([0132]). The blade 200 defines blade tip 214, the blade tip 214 is defined by an edge 216 which extends about the perimeter of the surface of blade tip 214, and separates the surface of blade tip 214 from the adjacent surface of airfoil 202; the leading edge 206, trailing edge 208, pressure sidewall 210, and suction side wall 212 generally extend from stalk 204 to edge 216 ([0132]; FIGS. 10A-B) (corresponding to the substrate forms an airfoil having a leading edge, a trailing edge, a pressure side and a suction side).
Bolcavage further teaches the airfoil substrate of blade 200 has features formed into/extend out of the surface of the airfoil substrate, where the surface can be the leading edge, trailing edge, pressure side wall, suction side wall, blade tip or combination of surfaces of blade 220 ([0136]-[0137]).
Given that Bolcavage discloses the features formed into the airfoil substrate including the pressure side wall that overlaps the presently claimed the first region is a majority of the pressure side, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to form the features into the pressure side wall of the airfoil and not on the suction side (corresponding to the first region is a majority of the pressure side; and the second region is a majority of the suction side), which is both disclosed by Bolcavage and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
In reference to claims 10 and 11, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches a the first coating includes a yttria-stablized zirconia layer formed over an internal layer that includes a MCrAlX alloy, here the MCrAlX alloy  functions as a bond coat to improve adherence between surface and features and the yttria-stabilized zirconia layer ([0139]) (corresponding to a first bondcoat is along respective bases of the recess). Bolcavage further teaches a bond coat formed on the substrate and reproducing the geometry of the substrate, including features ([0119]) (corresponding to a second bondcoat is along the second region). The bond coat improves adherence between substrate surface and features and coating layers and comprises a MCrAlX alloy ([0139]) (corresponding to the second bondcoat is an MCrAlY).
In reference to claims 12 and 13, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage teaches the substrate is a superalloy based on Ni ([0040]; [0138]) (corresponding to the metallic substrate is a nickel-based superalloy casting).
Bolcavage further teaches the first coating layer is a rare earth oxide-stabilized zirconia, where the rare earth oxide is gadolinium (Gd) (i.e., GSZ) and has a thickness between approximately 0.001 inches and approximately 0.050 inches (i.e., 25.4 to 1270 microns) ([0120]; [0046]; [0187]) (corresponding to the first coating system splatted layer has a thickness of at least 250 microns; the first coating system splatted layer has a majority by weight of GSZ over a thickness of at least 250 micrometers).
Bolcavage further teaches the second coating layer has a thickness that ranges from approximately 0.001 inches to approximately 0.005 inches (i.e., 25.4 to 1270 microns) ([0188]) (corresponding to the first coating system columnar layer has a thickness of at least 25 micrometers; and the second coating system columnar layer has a thickness of at least 25 microns). Bolcavage in view of Singh further teaches the second coating layer is a yttria stabilized zirconia (Singh, [0041]; [0042]) (corresponding to the first coating system columnar layer has a majority by weight of YSZ; the second coating system columnar layer has a majority by weight of YSZ).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 14, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage in view of Singh teaches the second coating layer is a columnar layer and extends over the first coating layer as well as over the substrate in locations not including the array of features, as discussed above (corresponding to the first coating system columnar layer and the second coating system columnar layer are the same material).
In reference to claim 15, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the first coating layer includes a yttria-stabilized zirconia ([0120]) (corresponding to the first coating system splatted layer is a YSZ).
Bolcavage further teaches the second coating layer comprises a rare earth oxide-stabilized zirconia, the rare earth oxide is an oxide of gadolinium (Gd) ([0122]; [0046]) (corresponding to the first coating system columnar layer and the second coating system columnar layer are GSZ).
In reference to claim 16, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the airfoil substrate includes a leading edge 206, corresponding to the substrate forms an airfoil having a leading edge, a trailing edge, a pressure side and a suction side).
Bolcavage further teaches the airfoil substrate of blade 200 has features formed into/extend out of the surface of the airfoil substrate, where the surface can be the leading edge, trailing edge, pressure side wall, suction side wall, blade tip or combination of surfaces of blade 220 ([0136]-[0137]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to form the features on one or both the side walls of the airfoil (i.e., 50-100% of the lateral surface) (corresponding to the recesses represent at least 1% of a lateral surface area of the airfoil).
Given that the coating is disposed on the features which are formed over the entirety of the side walls of the airfoil, it is clear the first coating layer and second coating layer are on the entire surface of the side walls (corresponding to the first coating system at least along 1 % of the lateral surface area; the second coating system is at least along 1% of the lateral surface).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 17 and 18, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the substrate is a turbine blade airfoil for a gas turbine engine ([0129]; [0133]) (corresponding to a turbomachine including the article of claim 4 as an airfoil member; the turbomachine being a gas turbine engine).
In reference to claim 22, Bolcavage in view of Singh teaches the limitations of claim 1, as discussed above. Bolcavage further teaches the airfoil substrate of blade 200 has features formed into/extend out of the surface of the airfoil substrate, where the surface can be the leading edge, trailing edge, pressure side wall, suction side wall, blade tip or combination of surfaces of blade 220 and the features are formed by covering areas of the airfoil substrate that are target locations for features ([0136]-[0137]; [0183]), therefore, it is clear the features are formed in specific areas of the airfoil substrate and it would have been obvious to one of ordinary skill in the art for the features be on the pressure side of the airfoil substrate and a region not having features to be the suction side (corresponding to the plurality of recesses are not on the suction side).
Bolcavage further teaches a second coating layer formed on the first coating layer ([0188];[0218]) (corresponding to the second coating is on the pressure side).
While Bolcavage in view of Singh does not explicitly teach in an area without the features the second coating layer is present, such an area being the suction side. However, Bolcavage does disclose the composition of the thermal barrier coating may be selected in combination with the arrays of features to provide tailored thermal stress mitigation at different locations of a single article ([0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have an area of the article not . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage in view of Singh as applied to claim 4 above, and further in view of Strock et al. (US 2011/0116920) (Strock).
In reference to claims 8 and 9, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above.
Bolcavage further teaches the airfoil substrate comprises features formed into/extending out of the surface of the airfoil substrate ([0136]; FIGS. 11A-C). Figs. 8, 11A-C and 17 each disclose the array of features form recesses, the recesses are separated by walls (corresponding to the recesses are separated by walls). Bolcavage in view of Singh further teaches a first coating layer fill the recess and a second coating layer is formed over the first coating layer and underlying substrate (Bolcavage, [0188]), it is clear the second coating layer is atop the first coating layer and in contact with the substrate where the first coating layer is not present (Bolcavage, [0136]) (corresponding to the second coating system extends long the walls).
Bolcavage in view of Singh does not explicitly teach segmentation cracks extending from the wall through the first coating system columnar layer and/or the second coating system columnar layer, as presently claimed.
Strock teaches a gas turbine article, which includes a substrate, a plurality of geometric surface features that protrude from the substrate and a thermally insulating topcoat disposed corresponding to segmentation cracks extending from the walls through the second coating system columnar layer). Strock further teaches the faults extend from the edges or sides of the features and facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material at relatively high surface temperatures within the turbine section during use in the gas turbine engine; that is, the energy associated with the internal stresses may be dissipated in the faults such that there is less energy available for causing delamination cracking between the topcoat and the underlying substrate ([0016]).
In light of the motivation of Strock to have a segmented topcoat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the second coating layer of Bolcavage in view of Singh such that second coating layer would have faults extending from the edge the feature wall through the thickness of the second coating layer, in order to provide reduction in internal stresses in the coating, and thereby arriving at the presently claimed invention.
Response to Arguments
In response to amended claims 2-4, 8-10, 16 and 22 the previous Claim Objections are withdrawn. Claim 1 remains objected to, as discussed in the objection set forth above.

Upon further consideration regarding the term, "the same material" recited in claim 14, it is agreed that the term would not be subjected to indefiniteness.  Therefore, the previous 35 U.S.C. 112b rejection for claim 14 is withdrawn from the record.
Applicant primarily argues:
“[0038] describes the loads on the three FIG. 2 zones 80, 82, and 84 with suction side zone 84 being the low thermal load zone, leading edge zone 80 (which spans portion of the pressure and suction sides) being a high erosion zone, and remaining pressure side zone 82 being a high thermal load zone for which the recesses 82 are useful [0040]. FIG. 2A shows the second coating spanning the regions 82 and 80. The suction side zone 84 is, instead, described as ‘subject to lesser thermal loads.’ [0038]. [0011 and 0012] identify that ‘the second region is along the leading edge’ and ‘the second region is along a majority of the suction side.’ This is the unrecessed region and those zones are 80 and 84.
The examiner appears to conflate the application’s discussion of the second region with her use of the second region on Bolcavage et al. The examiner at times appears to view the second region of Bolcavage et al. as being areas between the recesses. The present specification describes the second region as away from the region that includes the recesses (see FIG. 2). One of ordinary skill reading the present application would understand the low thermal load region to not include the recesses.”
Remarks, p. 8
The examiner respectfully traverses as follows:
	While FIG. 2A and [0040] provide support that the leading edge zone 80 is and unrecessed zone, there is no support in FIG. 2 or FIG. 2A that the suction side cannot contain any recesses. If Applicant is to claim a plurality of recesses solely being on the pressure side, it is advised to amend “the plurality of recesses are not on the suction side” to “all recesses, including the plurality of recesses, in the article are only present on the suction side”.

Applicants further argue:
“In the main embodiment discussed by the examiner, Bolcavage et al. principally discusses MCrAlX and aluminide coatings. There is offhand mention of one layer possibly being ceramic, but no details. The examiner then creates a two-ceramic layer embodiment by referring to a passage that mentions similar application techniques for the layers combined with Singh. The examiner than contradicts that by turning to Singh to not use the same application technique.
Meanwhile, the examiner ignores the actual Bolcavage et al. embodiment including two ceramic layers (layers 92 and 94 in FIG. 6) and makes unsupported assertion about the MCrAlX and aluminide being the claimed ceramics. As is discussed further below, that FIG. 6 shows dense vertical cracking and highlights the examiner’s failure to consider 
It is utterly unclear what is going on in Bolcavage et al. The examiner’s hunting for words without considering disclosures does not help. Bolcavage et al. identifies ‘an array of features formed in a substrate’. The purpose of the features is to ‘reduce or limit crack propagation at or above the interface of a thermally insulative layer and a bond coat in the TBC.’ Abstract.-_Bolcavage et al. FIG. 6 shows dense cracking and indicates that it is desired to avoid crack initiation localized to feature edges. [0145]. That is notably contradictory to claims 8 and 9 and highlights that the examiner’s envisioned modification is fundamentally different from what Bolcavage et al. actually discloses. The hindsight recreation of the present claims also defeats the basic operating principles of Bolcavage et al.
Thus, there is no broad Bolcavage et al. disclosure to be drawn from with any expectation of success.”
Remarks, p. 9-10
The examiner respectfully traverses as follows:
	Bolcavage expressly teaches the first coating is a blade tip coating and the first coating is a yttria-stabilized zirconia formed over an initial layer that includes a MCrAlX alloy ([0139]). Furthermore, Bolcavage discloses a second coating layer formed over the first coating and is generally selected to provide protection against one or more specific environmental conditions ([0140]).
	The examiner agrees that Bolcavage does not explicitly teach the second coating layer is a columnar ceramic layer, as presently claimed. Singh is relied upon to teach the claimed elements missing from Bolcavage, namely, a columnar ceramic layer. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Singh teaches a ceramic coating comprising a plurality of substantially discrete columnar layers; Singh expressly teaches certain manipulation of the microstructure of a ceramic coating results in a significant reduction in the thermal conductivity, improvement in strain tolerance, and good erosion resistance of coating thereby increasing the longevity of a coated component part exposed to high temperature corrosive environments; further lower further conductivity coatings can be achieved without sacrificing other physical and mechanical properties of the coating needed for component parts suitable for high temperature applications ([0008]; [0010]; [0025]). 
In light of the motivation of Singh and given that the MPEP 2144 II, states the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination, it is the examiner position, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art would to modify the second coating of Bolcavage to be a columnar ceramic layer in order to provide a particular microstructure that has lower thermal conductivity, improved strain tolerance, and good erosion resistance, thereby increasing the longevity of the coated airfoil, as discussed in the rejection set forth above.



Applicants further argue: 
“This is generally non-specific. FIGs 11A-C are three different embodiments. [0139] indicates this is the blade tip. [0139] gives several examples of coating 134. Which is the examiner relying on and why? [0140] mentions the aluminide 242 of FIG. 11B.”
Remarks, p. 10
The examiner respectfully traverses as follows:
 	FIGS. 11A-C are cross-sectional diagrams of an example airfoil substrate 232 of blade 200 ([0136]). The examiner cites the figures as reference to Bolcavage teaching the array of features includes a plurality of grooves which create recesses in the substrates surface and thereby Bolcavage meets the claimed plurality of recesses. The examiner is not pointing to one specific configuration shown in the figures, rather, using the figures to provide support for the reference taken as a whole teaching a plurality of recesses.
	Bolcavage does disclose the first coating 234 includes an alloy such as a MCrAlX, a ceramic-metallic material, a cermet material, an abrasive material or a yttria-stabilized zirconia layer formed over an initial layer that includes a MCrAlX alloy, where the MCrAlX alloy functions as a bond coat to improve adherence between surface 238 and features 236 and the yttria-stabilized zirconia layer at paragraph [0139], as the Applicant has noted in the Remarks, above.
	Given that Bolcavage discloses the a first coating that overlaps the presently claimed first bondcoat and first coating layer comprising a splatted ceramic layer including the yttria-stabilized zirconia layer formed over the initial layer of MCrAlX alloy, it therefore would be obvious to one of ordinary skill in the art, to use the the yttria-stabilized zirconia layer formed over the initial layer of MCrAlX alloy, which is both disclosed by Bolcavage and encompassed within the scope of the present claims.

Applicant further argues:
“The examiner has not identified a particular layer being applied. [0186] indicates the first layer being an MCrAlX bond coat applied by spray to a thickness between 1 and 50 mil, more narrowly 10-20 mil. That’s not a ceramic coating”
Remarks, p. 11
“The -instant application discusses ceramic, not MCrAlX (except as bondcoat). The difference between an MCrAlX and a ceramic are fundamental and the off-hand mention of YSZ in Bolcavage et al. does not cure this.”
Remarks, p. 11-12
The examiner respectfully traverses as follows:
	While paragraph [0186] of Bolcavage disclose a first coating layer may include a MCrAlX alloy, Bolcavage further teaches in the last sentence of paragraph [0186] alternative compositions for first coating layer 234 are possible as will be appreciated by those of skill in the art. At paragraph [0139] of Bolcavage it is disclosed an alternative composition for first coating layer 234 is a yttria-stabilized zirconia layer (i.e., ceramic coating) formed over an initial layer that includes a MCrAlX alloy as a bondcoat. 
	Given that the first coating layer is a yttria-stabilized zirconia and the first coating layer is an air plasma sprayed layer as disclosed in paragraph [0187] of Bolcavage, it is clear that the first layer includes an air plasma sprayed yttria-stabilized zirconia which would form a splatted layer as evidence by the instant applications specification at paragraph [0040].

Applicant further argues:
“The second layer is identified as an aluminide, more particularly, ‘a platinum-aluminide diffusion coating…as an oxidation resistant coating.” [0188] discusses that second layer diffusion into the first layer. Thickness is very low at 1 to 5 mil. [0218] is similar. Aluminide application techniques are diffusion techniques, not spray, and do not yield columnar coatings. Thus, columnar is also not implicit. And we still do not have a ceramic in the examiner’s assertions. The discussion at Bolcavage et al. [0186]-[0188] 
Remarks, p. 12
“Singh involves columnar EBPVD thermal barrier coating. Properties are chosen for thermal barrier coating use (not the specific Bolcavage et al. tip abrasive coating use). The examiner has not described what Singh’s baseline is and thus what the improvement is relative to. This is not a situation where Singh describes a baseline analogous to something in Bolcavage et al. for which the same improvement would be expected to provide the same benefit. For example, Singh is not teaching substituting a columnar ceramic for an aluminide on an abrasive tip.”
Remarks, p. 12
“This is clearly capricious and contrary to the teachings of the art generally and the references themselves. There is no analogy between Singh’s ceramic TBC and the thin platinum aluminide of Bolcavage et al. There is no magic wand to be waved and make the Bolcavage et al. aluminide columnar, etc. There is no basis for further substituting ceramic.
In other words, the Bolcavage et al. second layer has zero relationship to the underlying art of Singh to which Singh proposes modification.
Furthermore, why would one apply the Singh material in place of the top layer but not the bottom? Why not vice versa?”
Remarks, p. 13
The examiner respectfully traverses as follows:
	While the examiner agrees with Applicant that at paragraphs [0188] and [0218] of Bolcavage the second coating layer may include an oxidation resistant aluminide, and further in one example, a platinum-aluminide diffusion coating may be used as the oxidation coating, however, Bolcavage discloses at paragraph [0140] the surface and features receive a plurality of different coatings, each protect against a different environmental condition or combinations of different environmental conditions; and further, the second coating is generally selected to provide protection against one or more specific environmental conditions. 

As discussed above at 14, in light of the motivation of Singh and given that the MPEP 2144 II, states the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art would to modify the second coating of Bolcavage to be a columnar ceramic layer in order to provide a particular microstructure that has lower thermal conductivity, improved strain tolerance, and good erosion resistance, thereby increasing the longevity of the coated airfoil, as discussed in the rejection set forth above.

Applicants further argue:
“This is error at multiple levels. There is no basis for filling the depressions. Where is the first layer not present? In the interview, the examiner cited [0187]. But the examiner has not explained how this is achieved (masking, milling, or what).

The examiner has not established analogy between the Singh asserted advantages relative to whatever its baseline is for its particular purposes on the one hand and a specific modification of Bolcavage et al. relevant to Bolcavage et al.’s purposes.

Further, if the examiner is replacing the MCrAlX with ceramic, then claims referencing the bondcoat distinguish. See claims 10 and 11. And if the examiner is considering the area between recesses rather than away from the recessed region, then claims to present FIG. 3 distinguish. See claim 3.

The examiner has offered no explanation of why there is no intervening splatted layer in the second region. 11A-C mentioned in [0136] has the lower layer 234 everywhere and everywhere has recesses. If there were analogy between these layers and the layers the examiner cited, it would be the exact opposite of what the examiner asserted. The hypothetical second coating would have a splatted layer with no columnar layer atop.

Remarks, p. 13-14
The examiner respectfully traverses as follows:
	Bolcavage discloses in paragraph [0187] the first coating layer is supplied to fill depressions between features, thus leveling surface of airfoil substrate to create a substantially uniform surface. Therefore, Bolcavage explicitly teaches filling the depressions to create a substantially uniform surface (i.e., filling the depressions, not extending over the depression to an area between the depressions).
Again, as discussed above, Bolcavage teaches a second coating layer the second coating is generally selected to provide protection against one or more specific environmental conditions. In light of the motivation of Singh, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art would to modify the second coating of Bolcavage to be a columnar ceramic layer in order to provide a particular microstructure that has lower thermal conductivity, improved strain tolerance, and good erosion resistance, thereby increasing the longevity of the coated airfoil, as discussed in the rejection set forth above.
	Furthermore, the examiner is not replacing layers with a bondcoat merely including the bondcoat layer, which is disclosed in Bolcavage, as discussed in the rejection set forth above.

Applicants further argue:
“The examiner has already applied the MCrAlX to the claims to become ceramic and then form the first layer. Additionally, the examiner has not explained, in her assertions about the region having the columnar layer but without the splatted layer, what is below the splatted layer and how/why? For example, was there ever a layer below the splatted layer? What was that layer? Was that layer removed during whatever process left the splatted layer in the recesses?”
Remarks, p. 16

	As discussed in the rejection set forth above, Bolcavage discloses the first coating being a yttria-stabilized zirconia, the yttria-stabilized zirconia layer is formed over an initial layer that includes a MCrAlX alloy, which functions as a bond coat ([0139]). Bolcavage further teaches the first coating is supplied on the airfoil substrate to fill depressions between features, thus leveling surface 238 of airfoil substrate 232 to create a substantially uniform surface 238 ([0187]).
	Therefore, in light of the disclosure of Bolcavage it is clear the yttria-stabilized zirconia layer formed over the initial layer that includes a MCrAlX alloy fills the depressions between features to create a level surface. Bolcavage teaches the second coating layer is formed on the first coating layer after the formation of the first coating layer ([0188]).

Applicants further argue: 
“This is yet a different embodiment that the examiner is mixing and matching words from. Furthermore, there is no express mention of the GSZ rather just the generic mention of zirconias. This provides no specific teaching for that embodiment, let alone for then modifying the metallic tip coatings.”
Remarks, p. 16
The examiner respectfully traverses as follows:
	Bolcavage teaches a first thermally insulative layer comprising at least one of a rare earth oxide-stabilized zirconia at paragraph [0120] and at paragraph [0046] that rare earth oxides used in the thermally insulative layer include gadolinium (Gd). Therefore, Bolcavage does disclose the first thermally insulative layer includes a gadolinium stabilized zirconia (GSZ).
	While Bolcavage teaches the gadolinium stabilized zirconia while primarily disclosing features formed in a combustor liner of a gas turbine engine, Bolcavage further teaches the features and methods of forming features can be applied to an airfoil ([0128]).
Applicants further argue:
“These are different layers of a different embodiment. [0120] identifies a single insulative layer. This is not the first layer that the examiner applied to the base claim. Nothing suggests that these materials exist in the forms specified in the underlying claim.”
Remarks, p. 17
The examiner respectfully traverses as follows:
	Bolcavage discloses the first coating includes yttria-stabilized zirconia ([0139]). Bolcavage further teaches a second coating layer comprises gadolinium-stabilized zirconia ([0122]; [0046]). While Bolcavage does disclose the second coating of the gadolinium stabilized zirconia with the disclosure primarily directed to features formed in a combustor liner of a gas turbine engine, Bolcavage further teaches the features and methods of forming features are applied to an airfoil in a gas turbine engine ([0128]). 

Applicant further argues:
“This is merely conclusory. The examiner has provided no basis for selecting which areas of the airfoil have what coatings and why. The asserted benefits have not been explained as an improvement relative to the baseline Bolcavage et al. Where would one of ordinary skill in the art have found Bolcavage et al deficient and why?”
Remarks, p. 18
The examiner respectfully traverses as follows:
	As discussed in the rejection set forth above, Bolcavage teaches the composition of the thermal barrier coating may be selected in combination with the arrays of features to provide tailored thermal stress mitigation at different locations of a dingle article ([0108]). Bolcavage further teaches the airfoil substrate of blade 200 has features formed into/extend out of the surface of the airfoil substrate, where the surface can be the leading edge, trailing edge, pressure side wall, suction side wall, blade tip or combination of surfaces of blade 220 ([0136]-[0137]). 

Applicant further argues:
“It also does not implicitly teach. In fact, it explicitly teaches the opposite noted in its Abstract. 
Also, the exact nature of the Singh modification is not explained.”
Remarks, p. 19
“Again, this highlights the lack of background factfinding. Strock et al. involves yet a different structure of an abradable outer air seal which is the literal opposite of the blade tip of Bolcavage et al.”
Remarks, p. 19
The examiner respectfully traverses as follows:
Bolcavage teaches reducing or limiting crack propagation, Bolcavage does not teach no cracks can be formed or propogated.
Singh is used in combination to teach the limitations of claim 4 on which claims 8 and 9 depend and as discussed in the rejection above.
Bolcavage, Singh and Stock are all drawn to turbine engine components including ceramic thermally insulating coatings. Stock further teaches geometric features, like the arrays of 
However, as set forth in the rejection above, Bolcavage in view of Singh is silent on the crack extending form the wall through the first coating system and/or the second coating system. Given that Stock teaches faults extend from the edges or sides of the features and facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material while the component is in use ([0016]), it would have been obvious to one of ordinary skill in the art to include the cracks through the first coating layer in light of the motivation of Stock (i.e., provide reduction in internal stresses in the coating) and the disclosure of Bolcavage.

Therefore, Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784